ORDER AFFIRMING REMAND RESULTS
Tsoucalas, Judge:
This Court, having remanded this case to the Department of Commerce, International Trade Administration (“Commerce”), on January 20, 1995 (Slip Op. 95-6), to apply the U.S. inland insurance rate to inventory value instead of the unit price, and Commerce having done so as reported in its remand results dated April 21, 1995, it is hereby
Ordered that the remand results in this case are affirmed; and it is further
Ordered that since all other issues have been decided, this case is dismissed.